21 F.3d 422NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Jessie Lee JOHNSON, Plaintiff Appellant,v.David GARHAM, Assistant Warden;  Dr. L. Thomas, Defendants Appellees.
No. 93-7341.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 17, 1994.Decided March 14, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Richard B. Kellam, Senior District Judge.  (CA-93-593-N)
Jessie Lee Johnson, appellant pro se.
E.D.Va.
DISMISSED.
Before RUSSELL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Jessie Lee Johnson appeals the dismissal without prejudice of his 42 U.S.C. Sec. 1983 (1988) complaint.  Johnson's complaint was dismissed for failure to comply with an order of the district court that Johnson provide evidence of exhaustion of administrative remedies pursuant to 42 U.S.C. Sec. 1997e (1988).  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b).  Because Johnson may be able to save this action by amending his complaint in compliance with the district court's order,1 the order which Johnson seeks to appeal is not an appealable final order.   See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064 (1993).  Accordingly, we dismiss the appeal.2


2
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


1
 See Borelli v. City of Reading, 532 F.2d 950, 951-52 (3d Cir.1976);   Azar v. Conley, 480 F.2d 220, 223 (6th Cir.1973)


2
 We note that Johnson can save this action by amending his complaint with evidence of exhaustion of this particular claim through all levels of the prison grievance system